DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
There is no claim for priority made by the applicant, therefore the filing date of June 12th, 2019 is the effective date of consideration for the application examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adelgren et al. (US Patent Application Publication 2018/0012213 A1) and in view of Pesonen (US Patent Application Publication 2007/0095927 A1).
Regarding Claim 1, Adelgren teaches:
A computer-implemented method for remote key initialization of a payment terminal comprising (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium): 
generating, configured by a computer server, a first key for a payment terminal from a manufacturer (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium and [0050-0051] - describes the system being implemented based on the manufacturer of the payment terminal); 
storing, configured by the computer server, the first key in an online-based module (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations, thereby showing an online operating environment and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]);
receiving, by the computer server, a request to encrypt the first key from the online-based module (See Adelgren ¶ [0028] - describes the server receiving a request for an encryption key in response to processing a transaction); 
encrypting, by the computer server, the first key as an initialization key (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
storing, by the computer server, the initialization key in a database (See Adelgren ¶ [0028] - describes the system using a storage manager of a server to store cryptographic keys and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
mapping, by the computer server, the initialization key to the manufacturer (As there is no special definition of mapping in the specification of the instant application, see Adelgren ¶ [0051-0052] - describes the system using a “container” to group multiple payment terminal models together with one terminal controller based on all of the terminal models being from the same manufacturer and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
receiving, by the computer server, … request from the payment terminal at the online-based module (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); 
in response to the received … request, transmitting, by the computer server, the initialization key to the payment terminal, (See Adelgren ¶ [0028] - describes the system storing cryptographic keys to encrypt and decrypt data and [0054-0058] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances),
providing, by the computer server to a user interface portal, of the payment terminal (See Adelgren ¶ [0049-0050] - describes the system allowing a user to configure an initiation process of a payment application driver code by selecting a desired platform through a user interface running an application programing interface, which is understood to be the equivalent of a user interface portal for the purpose of examination based on the specification of the instant application).
While Adelgren teaches a system for remote key initialization of payment terminals through a user interface portal such as application programing, Adelgren does not explicitly teach: a one-time initialization, wherein the initialization key is decrypted by the payment terminal and used to initialize the payment terminal; receiving, by the computer server, confirmation that the payment terminal has been initialized; and an initialization status.  This is taught by Pesonen (See ¶ [0044-0049] - describes an initialization process of a mobile device functioning as a payment terminal, wherein said initialization is a one-way process of transferring master keys, root keys and issuer seed information to said mobile device and deleting said keys and issuer seed information from said memory of said mobile device once the initialization is complete, thereby showing a one-time process.  Pesonen also notes that said initialization involves encryption and decryption of data to validate said mobile devices.  Pesonen ¶ [0050-0053] - describes the system verifying said mobile device has been initialized by transmitting unique chip identifiers of the chip of the mobile device to the issuer [wireless service provider responsible for supporting secure wireless transactions as noted in ¶ [0004]] and allowing transaction execution with said initialized mobile device through data transmission over the internet, which is a known server based communication network).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate payment terminal initialization verification in a system that initializes payment terminals, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 2, modified Adelgren teaches:
The computer-implemented method of claim 1, wherein the first key is an unencrypted base derivation key (BDK) (See Adelgren ¶ [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 3, modified Adelgren teaches:
The computer-implemented method of claim 1, wherein the request comprises an application programming call request (See Adelgren ¶ [0023] - describes the system being implemented through application programming interface calls).
Regarding Claim 4, modified Adelgren teaches:
The computer-implemented method of claim 1, further comprising providing, by the computer server, a decryption kit to the payment terminal for decrypting the initialization key (See Adelgren ¶ [0050-0051] - describes the system using a software development kit in the operating systems of payment terminals and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 5, modified Adelgren teaches:
The computer-implemented method of claim 1, wherein the online-based module is located outside of a firewall of the computer server (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module] and [0059-0060] - describes the POS application [online-based module] transmitting data to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 6, modified Adelgren teaches:
The computer-implemented method of claim 5, wherein encrypting comprises encrypting, by an encryption module behind the firewall of the computer server  (See Adelgren ¶ [0028] - describes a hardware security module performing the cryptographic processing of encryption and decryption, wherein said hardware security module resides within a server and therefore does not need to communicate with said server over a network [through a firewall] and [0059-0060] - describes the POS application [online-based module] transmitting data over a network to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).


Regarding Claim 7, modified Adelgren teaches:
The computer-implemented method of claim 1, further comprising receiving a confirmation, by the computer server, that the payment terminal has activated the initialization key (See Adelgren ¶ [0025-0026] - describes the system authentication identifiers within payment application driver code to track the status of the payment terminals of the system and updating said terminals as needed and  [0054-0058] - describes a server sending base derivation keys [an initialization key as an update] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances).
Regarding Claim 8, Adelgren teaches:
A system for remote key injection to a payment terminal for a one-time initialization comprising (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium and [0050-0051] - describes the software kit being integrated one time in a payment terminal): 
a hardware security generator for generating a first key for a payment terminal of a manufacturer (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium or hardware and [0050-0051] - describes the system being implemented based on the manufacturer of the payment terminal); 
an online-based portal for storing the first key (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations, thereby showing an online operating environment and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); 
a central server, coupled to the hardware security generator and the online- based portal, is configured to execute computer-executable instructions, wherein the computer-executable instructions comprising (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations, thereby showing an online operating environment, [0030-0032] - describes components of the system interacting based on processor executed instructions and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]):  20 17817600.1 090426-31048Docket Number: 3593US01/090426-31048 
receiving a request to encrypt the first key (See Adelgren ¶ [0028] - describes the server receiving a request for an encryption key in response to processing a transaction); 
calling an encryption unit for encrypting the first key in response to the request (See Adelgren ¶ [0023] - describes the system being implemented through application programming interface calls); 
storing the first encrypted key in a database coupled to the central server (See Adelgren ¶ [0028] - describes the system using a storage manager of a server to store cryptographic keys and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
mapping the first encrypted key in the database to the manufacturer (As there is no special definition of mapping in the specification of the instant application, see Adelgren ¶ [0051-0052] - describes the system using a “container” to group multiple payment terminal models together with one terminal controller based on all of the terminal models being from the same manufacturer and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
receiving … request from the payment terminal via the online-based module (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); and 
in response to the received … request, transmitting the first encrypted key to the payment terminal from the database (See Adelgren ¶ [0028] - describes the system storing cryptographic keys to encrypt and decrypt data and [0054-0058] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances),
providing to a user interface portal … of the payment terminal (See Adelgren ¶ [0049-0050] - describes the system allowing a user to configure an initiation process of a payment application driver code by selecting a desired platform through a user interface running an application programing interface, which is understood to be the equivalent of a user interface portal for the purpose of examination based on the specification of the instant application).
While Adelgren teaches a system for remote key initialization of payment terminals through a user interface portal such as application programing, Adelgren does not explicitly teach:  wherein the initialization key is decrypted by the payment terminal and used to initialize the payment terminal; receiving confirmation that the payment terminal has been initialized; and an initialization status.  This is taught by Pesonen (See ¶ [0044-0049] - describes an initialization process of a mobile device functioning as a payment terminal, wherein said initialization is a one-way process of transferring master keys, root keys and issuer seed information to said mobile device and deleting said keys and issuer seed information from said memory of said mobile device once the initialization is complete, thereby showing a one-time process.  Pesonen also notes that said initialization involves encryption and decryption of data to validate said mobile devices.  Pesonen ¶ [0050-0053] - describes the system verifying said mobile device has been initialized by transmitting unique chip identifiers of the chip of the mobile device to the issuer [wireless service provider responsible for supporting secure wireless transactions as noted in ¶ [0004]] and allowing transaction execution with said initialized mobile device through data transmission over the internet, which is a known server based communication network).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate payment terminal initialization verification in a system that initializes payment terminals, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 9, modified Adelgren teaches:
The system of claim 8, wherein the first key is an unencrypted base derivation key (BDK) (See Adelgren ¶ [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 10, modified Adelgren teaches:
The system of claim 8, wherein the request comprises an application programming call request (See Adelgren ¶ [0023] - describes the system being implemented through application programming interface calls).
Regarding Claim 11, modified Adelgren teaches:
The system of claim 8, wherein the central server is further configured to provide a decryption kit to the payment terminal for decrypting the initialization key (See Adelgren ¶ [0050-0051] - describes the system using a software development kit in the operating systems of payment terminals and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 12, modified Adelgren teaches:
The system of claim 8, wherein the online-based module is located outside of a firewall of the computer server (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module] and [0059-0060] - describes the POS application [online-based module] transmitting data to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 13, modified Adelgren teaches:
The system of claim 12, wherein encrypting comprises encrypting, by an encryption module behind the firewall of the computer server (See Adelgren ¶ [0028] - describes a hardware security module performing the cryptographic processing of encryption and decryption, wherein said hardware security module resides within a server and therefore does not need to communicate with said server over a network [through a firewall] and [0059-0060] - describes the POS application [online-based module] transmitting data over a network to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 14, modified Adelgren teaches:
The system of claim 8, further comprising receiving a confirmation, by the computer server, that the payment terminal has activated the initialization key (See Adelgren ¶ [0025-0026] - describes the system authentication identifiers within payment application driver code to track the status of the payment terminals of the system and updating said terminals as needed and  [0054-0058] - describes a server sending base derivation keys [an initialization key as an update] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances).
Regarding Claim 15, modified Adelgren teaches:
The system of claim 8, further comprising a user interface portal having graphical user interface (GUI) for receive a user request from the manufacturer (See Adelgren ¶ [0036] - describes a system using input interfaces such as touch screens, a mouse or a trackball, which are elements known to graphical user interfaces and [0050-0052] - describes the system being implemented based on the manufacturer of the payment terminal).
Regarding Claim 16, Adelgren teaches:
A non-transitory computer readable medium having stored thereon a computer- implemented method for remote key initialization of a payment terminal, said computer- executable instructions comprising (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium and [0083] - describes the system being implemented on computer program instructions stored in a non-transitory medium): 
generating, configured by a computer server, a first key for a payment terminal from a manufacturer (See Adelgren ¶ [0021] - describes a system for server based encrypted data key distribution, wherein said key(s) are sent to payment terminals from said server(s) in the form of digital circuitry or as computer software embodied on a tangible medium and [0050-0051] - describes the system being implemented based on the manufacturer of the payment terminal); 
storing, configured by the computer server, the first key in an online-based module (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations, thereby showing an online operating environment and [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]);
receiving, by the computer server, a request to encrypt the first key from the online-based module (See Adelgren ¶ [0028] - describes the server receiving a request for an encryption key in response to processing a transaction); 
encrypting, by the computer server, the first key as an initialization key (See Adelgren ¶ [0021-0022] - describes the system storing keys in a server that are shared with payment terminals that satisfy certified network operations [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
storing, by the computer server, the initialization key in a database (See Adelgren ¶ [0028] - describes the system using a storage manager of a server to store cryptographic keys and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
mapping, by the computer server, the initialization key to the manufacturer (As there is no special definition of mapping in the specification of the instant application, see Adelgren ¶ [0051-0052] - describes the system using a “container” to group multiple payment terminal models together with one terminal controller based on all of the terminal models being from the same manufacturer and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager); 
receiving, by the computer server, …  request from the payment terminal at the online-based module (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module]); and  22 17817600.1 090426-31048Docket Number: 3593US01/090426-31048 
in response to the received … request, transmitting, by the computer server, the initialization key to the payment terminal (See Adelgren ¶ [0028] - describes the system storing cryptographic keys to encrypt and decrypt data and [0054-0058] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager, wherein said keys are stored in said payment terminals for use during future transaction instances),
providing, by the computer server to a user interface portal, of the payment terminal (See Adelgren ¶ [0049-0050] - describes the system allowing a user to configure an initiation process of a payment application driver code by selecting a desired platform through a user interface running an application programing interface, which is understood to be the equivalent of a user interface portal for the purpose of examination based on the specification of the instant application).
While Adelgren teaches a system for remote key initialization of payment terminals through a user interface portal such as application programing, Adelgren does not explicitly teach: a one-time initialization, wherein the initialization key is decrypted by the payment terminal and used to initialize the payment terminal; receiving, by the computer server, confirmation that the payment terminal has been initialized; and an initialization status.  This is taught by Pesonen (See ¶ [0044-0049] - describes an initialization process of a mobile device functioning as a payment terminal, wherein said initialization is a one-way process of transferring master keys, root keys and issuer seed information to said mobile device and deleting said keys and issuer seed information from said memory of said mobile device once the initialization is complete, thereby showing a one-time process.  Pesonen also notes that said initialization involves encryption and decryption of data to validate said mobile devices.  Pesonen ¶ [0050-0053] - describes the system verifying said mobile device has been initialized by transmitting unique chip identifiers of the chip of the mobile device to the issuer [wireless service provider responsible for supporting secure wireless transactions as noted in ¶ [0004]] and allowing transaction execution with said initialized mobile device through data transmission over the internet, which is a known server based communication network).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate payment terminal initialization verification in a system that initializes payment terminals, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 17, modified Adelgren teaches:
The non-transitory computer readable medium of claim 16, wherein the first key is an unencrypted base derivation key (BDK) (See Adelgren ¶ [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 18, modified Adelgren teaches:
The non-transitory computer readable medium of claim 16, further comprising, configured by the computer server, a decryption kit to the payment terminal for decrypting the initialization key (See Adelgren ¶ [0050-0051] - describes the system using a software development kit in the operating systems of payment terminals and [0054-0055] - describes a server sending base derivation keys [an initialization key] to payment terminals through a key distribution manager).
Regarding Claim 19, modified Adelgren teaches:
The non-transitory computer readable medium of claim 16, wherein the online- based module is located outside of a firewall of the computer server (See Adelgren ¶ [0038] - describes a payment terminal initiating a transaction and sending an encryption key to a server through a POS application [online-based module] and [0059-0060] - describes the POS application [online-based module] transmitting data to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).
Regarding Claim 20, modified Adelgren teaches:
The non-transitory computer readable medium of claim 19, wherein encrypting comprises encrypting, by an encryption module behind the firewall of the computer server (See Adelgren ¶ [0028] - describes a hardware security module performing the cryptographic processing of encryption and decryption, wherein said hardware security module resides within a server and therefore does not need to communicate with said server over a network [through a firewall] and [0059-0060] - describes the POS application [online-based module] transmitting data over a network to a server through a security layer, functioning as a firewall as there is no special definition of the term in the specification of the instant application, thereby showing the POS application [online-based module] and server are on different sides of said security layer).

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1, 8 and 16, the rejection under 35 U.S.C. § 102 is withdrawn.  The amendments made to the claims no longer hold the claim limitations of the instant application as anticipated by Adelgren. 
However, as described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Pesonen in the invention of Adelgren, as a whole.
Contrary to the applicant’s assertion that Hooton does not teach: "receiving ... a one-time initialization request from the payment terminal", "receiving . . . confirmation that the payment terminal has been initialized", or "providing, ... to a user interface portal, an initialization status of the payment terminal", these limitations are taught by the combination of Adelgren and Pesonen as shown above regarding independent claims 1, 8 and 16.  While Adelgren shows configuration of a payment terminal initialization process through an application on a user interface, Pesonen more explicitly shows the initialization process of a payment terminal and confirmation that said terminal is in an initialized state.  
The combination of Adelgren and Pesonen teach all of the limitations disclosed in the amended claims of the instant application as noted above.  The applicant is reminded that citation of Adelgren and Pesonen needs to be considered as a whole, not just the sections cited by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687